Citation Nr: 1525688	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent post-service treatment record is dated May 2011, which shows that the Veteran underwent a yearly follow-up, which noted left ankle swelling.  In May 2010, the Veteran was seen for a follow-up and the physician noted that he had not seen the Veteran for a year; however, there are no VA treatment records dated 2009 contained in the file.  

It is also unclear whether the Veteran received private treatment for his ankle disability or treatment for his ankle soon after separation.  In a statement from a private physician dated May 2012, the Veteran reportedly was diagnosed following service as having a left ankle fracture; however, the Veteran stated during the March 2011 VA examination that he was treated for his left ankle in May 2010 and had not seen any other healthcare provider since military service.  There are no records showing a left ankle fracture contained in the file.  These records as well as VA treatment records prior to May 2010 and since May 2011 must be obtained on remand as they are potentially relevant to the claim on appeal.

Additionally, a new VA medical opinion is required.  During service, the Veteran was diagnosed as having a sprained ankle on several occasions.  In a March 2010 opinion, the VA examiner diagnosed the Veteran as having degenerative joint disease of the left ankle and opined that it was less likely as not related to his left ankle sprain during service.  As rationale for this opinion, the examiner stated that since the condition was documented only a few times in the service treatment records, and it was not noted in the medical discharge and there was no documentation of ongoing medical care within 5 years of military discharge, it was most likely a resolved self-limited condition.  He also noted that the Veteran's separation physical made no comment or mention of any ongoing left ankle problems.  Unfortunately, the examiner failed to consider the Veteran's statements regarding continuous symptoms since service and improperly based the opinion on the lack of continuity of treatment as opposed to symptoms.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left ankle disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed left ankle disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records prior to May 2010 and since May 2011.  If these records are not available, a negative reply is required.

3.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology or onset of his left ankle disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left ankle disability had its onset during, including the reported left ankle sprains, or is otherwise related to active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran and the May 2012 private opinion.  The examination report must include a complete rationale for all opinions expressed.  

4.  After the above development, and any additional development required, has been completed, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




